ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-121, concluding that TORKWASE YEJIDE SEKOU of SOUTH ORANGE, who was admitted to the bar of this State in 1990, should be censured for violating RPC 8.1(a)(false statement of material fact in connection with a disciplinary matter), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
*360And the Court having determined from its review of the matter that the formal complaint should be dismissed based on the lack of clear and convincing evidence of unethical conduct in the record;
And good cause appearing;
It is ORDERED that the formal ethics complaint filed against TORKWASE YEJIDE SEKOU in District Docket No. XII-20140001E, is hereby dismissed.